UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4314


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

FELIPE SANCHEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00029-RWT-1)


Submitted:     September 5, 2014           Decided:   September 12, 2014


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elita C. Amato, LAW OFFICE OF ELITA C. AMATO, Arlington,
Virginia, for Appellant.      Rod J. Rosentein, United States
Attorney, Nicolas A. Mitchell, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Felipe Sanchez appeals the district court’s judgment

revoking his supervised release and imposing a sentence of six

months in prison and no further supervised release.                       On appeal,

he argues that his sentence is plainly unreasonable.                     We affirm.

             “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                       United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                    In exercising such

discretion     the    court   “is      guided   by   the    Chapter    Seven    policy

statements     in    the   federal      Guidelines     manual,    as    well   as    the

statutory factors applicable to revocation sentences under 18

U.S.C. §§ 3553(a), 3583(e).”               Id. at 641.           While a district

court   must   explain      its    sentence,     the   court     “need   not    be    as

detailed or specific when imposing a revocation sentence as it

must    be   when    imposing      a   post-conviction       sentence.”         United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

             We will affirm a sentence imposed after revocation of

supervised release if it is within the statutory maximum and not

plainly unreasonable.             United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).            We first consider whether the sentence

is procedurally or substantively unreasonable.                    Id. at 438.         In

this    initial      inquiry,     we    take    a    more    deferential       posture

concerning issues of fact and the exercise of discretion than

reasonableness review for Guidelines sentences.                        United States

                                           2
v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                   Only if we find

the sentence unreasonable must we decide whether it is plainly

so.     Id. at 657.       We presume a sentence within the Chapter Seven

policy statement range is reasonable.             Webb, 738 F.3d at 642.

            We     have     reviewed      the   record    and        conclude    that

Sanchez’s sentence is both reasonable and within the statutory

maximum.     The district court correctly calculated his Chapter

Seven    policy    statement      range    as   three    to    nine     months   and

reasonably determined a sentence in the middle of the range was

appropriate.       On appeal, Sanchez contends that the court failed

to    adequately      explain    the   sentence     and       that    it   is    both

procedurally and substantively unreasonable.              We disagree.

            Sanchez had previously had his probation revoked for

violating his release conditions.               The district court explained

that it was concerned that he was back before the court again on

more violations and was not taking his obligations seriously,

and the court found the goals of the sentencing statute would

not be served by granting his request to serve home confinement

on weekends.       The court further found that a sentence at the low

end of the policy statement range would not be appropriate based

on his repeated violations, but a sentence in the middle of the

range was reasonable.           It was appropriate for the court to take

into account not only the severity of the violations but also

their number and his pattern of refusing to abide by his release

                                          3
conditions, see Moulden, 478 F.3d at 658, and Sanchez has not

rebutted the presumption that his sentence is reasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4